
	
		II
		Calendar No. 784
		110th CONGRESS
		2d Session
		S. 783
		[Report No. 110–352]
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To adjust the boundary of the Barataria Preserve Unit of
		  the Jean Lafitte National Historical Park and Preserve in the State of
		  Louisiana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jean Lafitte National Historical Park
			 and Preserve Boundary Adjustment Act of 2007.
		2.Jean Lafitte
			 National Historical Park and Preserve boundary adjustment
			(a)In
			 GeneralSection 901 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230) is amended in the second sentence by striking of
			 approximately twenty thousand acres generally depicted on the map entitled
			 Barataria Marsh Unit-Jean Lafitte National Historical Park and
			 Preserve numbered 90,000B and dated April 1978, and inserting
			 generally depicted on the map entitled Boundary Map, Barataria
			 Preserve Unit, Jean Lafitte National Historical Park and Preserve,
			 numbered _____, and dated ________,.
			(b)Acquisition of
			 LandSection 902 of the National Parks and Recreation Act of 1978
			 (16 U.S.C. 230a) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 (a) Within the and all that follows through the first sentence
			 and inserting the following:
						
							(a)In
				General
								(1)Barataria
				preserve unit
									(A)In
				generalThe Secretary may acquire any land, water, and interests
				in land and water within the area, as depicted on the map described in section
				901, by donation, purchase with donated or appropriated funds, transfer from
				any other Federal agency, or exchange.
									(B)Limitations
										(i)In
				generalAny private land located in the area, as depicted on the
				map described in section 901, may be acquired by the Secretary only with the
				consent of the owner of the land.
										(ii)Boundary
				adjustmentOn the date on which the Secretary, under subparagraph
				(A), completes the acquisition of a parcel of private land located in the area,
				as depicted on the map described in section 901, the boundary of the historical
				park and preserve shall be adjusted to reflect the acquisition.
										(iii)Jurisdiction
				of National Park ServiceAny Federal land acquired in the areas
				shall be transferred without consideration to the administrative jurisdiction
				of the National Park Service.
										(iv)EasementsTo
				ensure adequate hurricane protection of the communities located in the area,
				any land in the area identified on the map that is acquired or transferred
				shall be subject to any easements that have been agreed to by the Secretary and
				the Secretary of the
				Army.
										;
					(B)in the second
			 sentence, by striking The Secretary may also and inserting the
			 following:
						
							(2)French
				quarterThe Secretary
				may
							;
					(C)in the third
			 sentence, by striking Lands, waters, and interests therein and
			 inserting the following:
						
							(3)Acquisition of
				state landLand, water, and interests in land and
				water
							;
				and
					(D)in the fourth
			 sentence, by striking In acquiring and inserting the
			 following:
						
							(4)Acquisition of
				oil and gas rightsIn
				acquiring
							;
					(2)by striking
			 subsections (b) through (f) and inserting the following:
					
						(b)Resource
				ProtectionWith respect to the land, water, and interests in land
				and water of the Barataria Preserve Unit, the Secretary shall preserve and
				protect—
							(1)fresh water
				drainage patterns;
							(2)vegetative
				cover;
							(3)the integrity of
				ecological and biological systems; and
							(4)water and air
				quality.
							;
				and
				(3)by redesignating
			 subsection (g) as subsection (c).
				(c)Hunting,
			 Fishing, and TrappingSection 905 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230d) is amended in the first sentence by
			 striking , except that within the core area and on those lands acquired
			 by the Secretary pursuant to section 902(c) of this title, he and
			 inserting on land, and interests in land and water managed by the
			 Secretary, except that the Secretary.
			(d)AdministrationSection
			 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is
			 amended—
				(1)by striking the
			 first sentence; and
				(2)in the second
			 sentence, by striking Pending such establishment and thereafter
			 the and inserting The.
				3.References in
			 law
			(a)In
			 GeneralAny reference in a law (including regulations), map,
			 document, paper, or other record of the United States—
				(1)to the Barataria
			 Marsh Unit shall be considered to be a reference to the Barataria Preserve
			 Unit; or
				(2)to the Jean
			 Lafitte National Historical Park shall be considered to be a reference to the
			 Jean Lafitte National Historical Park and Preserve.
				(b)Conforming
			 AmendmentsTitle IX of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230 et seq.) is amended—
				(1)by striking
			 Barataria Marsh Unit each place it appears and inserting
			 Barataria Preserve Unit; and
				(2)by striking
			 Jean Lafitte National Historical Park each place it appears and
			 inserting Jean Lafitte National Historical Park and
			 Preserve.
				
	
		1.Short titleThis Act may be cited as the
			 Jean Lafitte National Historical Park
			 and Preserve Boundary Adjustment Act of 2008.
		2.Jean Lafitte National
			 Historical Park and Preserve boundary adjustment
			(a)In
			 GeneralSection 901 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230) is amended in the second sentence by striking of
			 approximately twenty thousand acres generally depicted on the map entitled
			 Barataria Marsh Unit-Jean Lafitte National Historical Park and
			 Preserve numbered 90,000B and dated April 1978, and inserting
			 generally depicted on the map entitled Boundary Map, Barataria
			 Preserve Unit, Jean Lafitte National Historical Park and Preserve,
			 numbered 467/80100A, and dated December 2007,.
			(b)Acquisition of
			 LandSection 902 of the National Parks and Recreation Act of 1978
			 (16 U.S.C. 230a) is amended—
				(1)in subsection (a)—
					(A)by striking (a)
			 Within the and all that follows through the first sentence and
			 inserting the following:
						
							(a)In General
								(1)Barataria preserve
				unit
									(A)In
				generalThe Secretary may acquire any land, water, and interests
				in land and water within the Barataria Preserve Unit by donation, purchase with
				donated or appropriated funds, transfer from any other Federal agency, or
				exchange.
									(B)Limitations
										(i)In
				generalAny non-Federal land depicted on the map described in
				section 901 as Lands Proposed for Addition may be acquired by
				the Secretary only with the consent of the owner of the land.
										(ii)Boundary
				adjustmentOn the date on which the Secretary acquires a parcel
				of land described in clause (i), the boundary of the Barataria Preserve Unit
				shall be adjusted to reflect the acquisition.
										(iii)Jurisdiction of
				National Park ServiceAdministrative jurisdiction over any
				Federal land within the areas depicted on the map described in section 901 as
				Lands Proposed for Addition is transferred, without
				consideration, to the administrative jurisdiction of the National Park Service,
				to be administered as part of the Barataria Preserve Unit.
										(iv)EasementsTo
				ensure adequate hurricane protection of the communities located in the area,
				any land identified on the map described in section 901 that is acquired or
				transferred shall be subject to any easements that have been agreed to by the
				Secretary and the Secretary of the
				Army.
										;
					(B)in the second sentence,
			 by striking The Secretary may also acquire by any of the foregoing
			 methods and inserting the following:
						
							(2)French
				quarterThe Secretary may acquire by any of the methods referred
				to in paragraph
				(1)(A)
							;
					(C)in the third sentence, by
			 striking Lands, waters, and interests therein and inserting the
			 following:
						
							(3)Acquisition of state
				landLand, water, and interests in land and
				water
							;
				and
					(D)in the fourth sentence,
			 by striking In acquiring and inserting the following:
						
							(4)Acquisition of oil and
				gas rightsIn
				acquiring
							;
					(2)by striking subsections
			 (b) through (f) and inserting the following:
					
						(b)Resource
				ProtectionWith respect to the land, water, and interests in land
				and water of the Barataria Preserve Unit, the Secretary shall preserve and
				protect—
							(1)fresh water drainage
				patterns;
							(2)vegetative cover;
							(3)the integrity of
				ecological and biological systems; and
							(4)water and air
				quality.
							(c)Adjacent
				landWith the consent of the owner and the parish governing
				authority, the Secretary may—
							(1)acquire land, water, and
				interests in land and water, by any of the methods referred to in subsection
				(a)(1)(A) (including use of appropriations from the Land and Water Conservation
				Fund); and
							(2)revise the boundaries of
				the Barataria Preserve Unit to include adjacent land and
				water.
							;
				and
				(3)by redesignating
			 subsection (g) as subsection (d).
				(c)Definition of improved
			 propertySection 903 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230b) is amended in the fifth sentence by inserting (or
			 January 1, 2007, for areas added to the park after that date) after
			 January 1, 1977.
			(d)Hunting, Fishing, and
			 TrappingSection 905 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230d) is amended in the first sentence by striking ,
			 except that within the core area and on those lands acquired by the Secretary
			 pursuant to section 902(c) of this title, he and inserting on
			 land, and interests in land and water managed by the Secretary, except that the
			 Secretary.
			(e)AdministrationSection
			 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is
			 amended—
				(1)by striking the first
			 sentence; and
				(2)in the second sentence,
			 by striking Pending such establishment and thereafter the and
			 inserting The.
				3.References in
			 law
			(a)In
			 GeneralAny reference in a law (including regulations), map,
			 document, paper, or other record of the United States—
				(1)to the Barataria Marsh
			 Unit shall be considered to be a reference to the Barataria Preserve Unit;
			 or
				(2)to the Jean Lafitte
			 National Historical Park shall be considered to be a reference to the Jean
			 Lafitte National Historical Park and Preserve.
				(b)Conforming
			 AmendmentsTitle IX of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230 et seq.) is amended—
				(1)by striking
			 Barataria Marsh Unit each place it appears and inserting
			 Barataria Preserve Unit; and
				(2)by striking Jean
			 Lafitte National Historical Park each place it appears and inserting
			 Jean Lafitte National Historical Park and Preserve.
				
	
		June 16, 2008
		Reported with an amendment
	
